Title: To John Adams from Thomas Greenleaf, 16 July 1778
From: Greenleaf, Thomas
To: Adams, John


     
      Honored Sir
      Great Britain Forton-Goal, July 16th 1778
     
     Pardon the presumption of addressing you in this manner at this unhappy Crisis of my life. Considering the distinguish’d nobleness of your sentiments, and your present exalted station as a support and defender of the American, glorious, Cause and persons, I at once resolve that this is an incumbent Duty on my part, and cannot entertain the least doubt but it will be attended too with that sympathy which is an immutable attendant on the hearts of ev’ry Great Man.
     On Monday, the 25th. May, 1778, the Brigantine Angelica of sixteen six-pounders and ninety-eight Men, Congress Commission, Wm. Dennis Commander (myself Lt. Marine on board) sail’d from Boston, and on Saturday the 30th. May was Captured by the Andromeda Frigate, Guns twenty eight, Genl. Howe on board. The Brigantine was scutled, our treatment ————— our Cloathing chiefly lost; had we fewer Garments the spectators would doubtless have judg’d we were not of the fallen race; from thence we were conducted to this abstruce confinement; but, thank God, thro’ the benevolence and generosity of our British friends our spirits we support, notwithstanding our tabernacles are quite enervated and meagre.
     I am at present intirely ignorant of what is in the power of our friends in France as to assisting us in our present situation small sums will be of great service to us, or, individuals; as you may judge, Sir, from Capt. Thompson, Capt. Porter, &c.
     I preferr’d writing to you, Sir, imagining you will, after seeing my Name, recollect the family of Joseph Greenleaf, Esqr.
     If there is nothing allowed us by Congress, in this our distress’d situation, I will obligate myself to return with interest any sum, you may please to send for my relief, when I get to Boston.
     I will thank you in a particular manner if you will please to convey in the safest and most expeditious way the inclos’d letter to my father. With the greatest Veneration, I am, Honored Sir, Yr. most Obedient Humble Servant
     
      T. Greenleaf
     
     
      NB. The above is nearly a Copy of a letter I have sent by another rout lest this should not get safe to hand. If you will please to direct your letter to be left at the Revd. Thomas Rand’sWrens in St. Thomas Street, Portsmouth I shall get without fail with whatever it contains.
     
    